Citation Nr: 1621490	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  06-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a substance abuse disorder secondary to depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in March 2012.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court stated that the Veteran did not appeal the Board's denial of entitlement to service connection for personality disorder, psychotic disorder, or schizoaffective disorder.  The Veteran did appeal the issues of entitlement to service connection for depressive disorder NOS and substance abuse disorder and the Court vacated the Board's March 2012 decision as to only these issues.  

In a January 2015 decision, the Board granted service connection for depressive disorder NOS and remanded the issue of entitlement to service connection for a substance abuse disorder secondary to depressive disorder, not otherwise specified (NOS).

The Board notes that the Veteran was previously represented by a private attorney; however, in June 2015, the Veteran appointed Hawaii Office of Veterans Services as her representative with respect to all pending claims.  The Board recognizes this change in representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case for a medical opinion to determine whether the Veteran's substance abuse disorder(s) is caused by or aggravated by her service-connected depressive disorder NOS.  The examiner was also directed to provide a thorough rationale for the opinions expressed.  A VA opinion was obtained in February 2016.  The examiner indicated that all the Veteran's records were reviewed.  The examiner opined that substance use disorder is not caused by or a result of depressive disorder; is not aggravated by depressive disorder; and is not proximally due to depressive disorder.  The examiner also indicated that depressive disorders do not cause or result in substance abuse disorders.  However, despite the Board directive, the examiner failed to offer any sort of rationale.  In this regard, although he indicated that depressive disorders do not cause or result in substance abuse disorders, he offered no explanation for this statement.  Likewise, he proffered no rationale for finding that the Veteran's substance abuse disorder was not aggravated by her depressive disorder.  Accordingly, given the deficiencies described, the Board finds that another addendum opinion must be obtained.    

Further, the Board observes that the Veteran is receiving Social Security Administration (SSA) disability benefits.  In this regard, in July 2014, the Veteran's then representative submitted an SSA disability benefits decision.  However, it does not appear that all of the Veteran's SSA records have been requested.  Thus, the AOJ should obtain all administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the Veteran has not been provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) on the information and evidence necessary to substantiate a claim on a secondary basis.  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the Veteran providing the information and evidence necessary to substantiate her claim for service connection for substance abuse disorder on a secondary basis

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice informing him of the information and evidence necessary to establish service connection for substance abuse disorder on a secondary basis.

2.  The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  

3.  Return the record to the VA examiner who provided the February 2016 opinion for an addendum opinion regarding the Veteran's substance abuse disorder.  If the February 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50% or higher degree of probability) that any substance abuse disorder is proximately due to, or caused by, the Veteran's service-connected psychiatric disorder; and 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that any substance abuse disorder have been aggravated by the Veteran's service-connected psychiatric disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should consider the Veteran's assertions that she has abused substances to self-medicate for her depression.  

4.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




